 

Exhibit 10.1

[g201504061231013312487.jpg]

Borrower Registration Agreement

This Borrower Registration Agreement (this "Agreement") is made and entered into
between you and Prosper Funding LLC ("Prosper").

The Prosper marketplace is a person-to-person online credit platform (the
"platform") operated by Prosper. All loans originated through the platform are
made by WebBank, a Utah-chartered industrial bank ("WebBank"). A separate legal
entity, Prosper Marketplace, Inc. ("PMI"), provides services to WebBank in
connection with the origination of such loans. Prosper services all loans made
through the platform, but has engaged certain third parties (including PMI) to
act as agents of Prosper in the performance of such servicing. The following
Agreement describes those services as well as your rights and obligations should
you elect to register as a borrower on the platform. Except for Section 22, when
used in this Agreement "we" or "us"  refers to Prosper, WebBank and their
respective agents (including without limitation PMI in its capacity as agent of
Prosper or WebBank).

1. Registration as a Prosper Borrower. You are registering with Prosper as a
borrower so that you can make loan requests or "listings" through the platform.
In entering into this Agreement, you are agreeing to comply with the Terms of
Use for the platform as well as any other rules or policies set forth on
Prosper's website (www.prosper.com), any of which may be amended from time to
time by Prosper in its sole discretion (collectively, as amended, the "Prosper
Terms and Conditions"). The Prosper Terms and Conditions are accessible via a
link marked "Policies" at the bottom of each page of Prosper's website.

We reserve the right to restrict access to the platform to individuals who meet
minimum credit guidelines and other criteria, as determined by us in our sole
discretion.

2. Authorization to Obtain Credit Report. By registering on the platform as a
borrower, you authorize us or our agents (including PMI), to obtain a credit
report from one or more consumer credit reporting agencies. We may use the
credit report for any purpose that would be authorized by applicable law in
connection with a credit transaction involving you and involving the extension
of credit to you or review or collection of your account, including but not
limited to (i) for authentication purposes, to make sure you are who you say you
are, (ii) to make credit decisions; (iii) to administer the sale of any Borrower
Payment Dependent Notes ("Notes") associated with your loan or the sale of your
loan in its entirety; (iv) to determine how much debt you currently have, in
order to determine your debt-to-income ratio, (v) to obtain your credit score
and assign you a Prosper Rating based in part on that score, (vi) to obtain and
display information and characteristics from your credit report from one or more
consumer credit reporting agencies, and (vii) to obtain and display on the Folio
Investing Note Trader platform certain information and characteristics from your
credit report from one or more consumer credit reporting agencies at any time or
times that a Note corresponding to your loan is offered for sale by lenders
holding such Notes. Information from your credit report will be displayed on the
Prosper website with your listing. You authorize us to verify information in
your credit report and your listing, and you agree that Prosper, WebBank or PMI
(in its capacity as agent of Prosper or WebBank) may contact third parties
without further notice to you to verify any such information. We may obtain your
credit report each time you create a listing and at any other time that we deem
it necessary in our sole discretion.

3. Listings. The platform connects individuals who wish to obtain loans with
persons who wish to help fund them. To receive a loan, a borrower member must
submit a loan listing through the platform. The listing is a request by the
borrower member for a loan in the amount and at the interest rate  specified in
the listing. In order to submit a listing through the platform, you must have a
good faith intent to obtain and repay your loan, and your listing must be
consistent with that intent.

In order for your listing to become a loan, you must receive aggregate funding
commitments from Prosper lender members that equal or exceed the minimum funding
amount applicable to your listing. When you submit your listing, it will
automatically be allocated to one of three lender funding channels, based upon a
random allocation methodology determined by Prosper: (i) the first channel
allows lender members to commit to purchase Notes from Prosper, the payments of
which are dependent on the payments you make on your loan (the "Note Channel");
(ii) the second channel allows lender members to commit to purchase 100% of your
loan directly from Prosper ("Loan Channel A"); and (iii) the third channel
reserves your loan for sale to a lender member who has already committed to
purchase loans like yours from Prosper ("Loan Channel B"). Prosper may add or
remove lender member funding channels at any time in its sole discretion.

If your listing receives sufficient commitments to fund, WebBank will originate
a loan to you in an amount equal to the total amount of those commitments. If
your listing is allocated to Loan Channel B, it will automatically be considered
to have received a commitment equal to the amount of the loan requested. If your
listing is allocated to the Note Channel, lender members who purchase

1-12

--------------------------------------------------------------------------------

 

Notes tied to your loan may resell those Notes to other lender members on our
secondary trading platform (the "Note Trader platform").

Information Included in Listings. To submit a listing, you must provide the
amount of the loan you are requesting as well as your annual income, occupation
and employment status. The minimum and maximum loan amounts you may request are
posted on the Prosper website and are subject to change by us at any time
without notice. We reserve the right to restrict the submission of listings
through the platform to individuals who meet minimum credit guidelines and other
criteria, as determined by us in our sole discretion.

You authorize and agree that we may include in your listing any information from
the credit report we obtain pursuant to Section 2 above, including but not
limited to the following information:

(i) Your Prosper Rating, which is calculated by us but based on information from
your credit report;

(ii) Your debt-to-income ratio, expressed as a percentage, reflecting the ratio
between the amount of your monthly non-mortgage debt, as compared to the amount
of monthly income that you indicated when completing your listing;

(iii) Whether you own a home;

(iv) The number of accounts on which you are currently late on a payment;

(v) The total past-due amount you owe on all delinquent and charged-off
accounts;

(vi) The number of 90+ days past due delinquencies on your credit report;

(vii) The number of negative public records (e.g., bankruptcies, liens, and
judgments) on your credit report over the last 12 months, and over the last 10
years;

(viii) The month and year the oldest account on your credit report (e.g.,
revolving, installment, or mortgage credit) was opened;

(ix) The total number of credit lines appearing on your credit report, along
with the number that are open and current;

(x) The total balance on all of your open revolving credit lines;

(xi) Your bankcard utilization ratio, expressed as a percentage, reflecting the
ratio of the total balance used, to the aggregate credit limit on, all of your
open bankcards; and

(xii) The number of inquiries made by creditors to your credit report in the
last six months.

In addition, you authorize and agree that we may display any of the above
information in a listing for a Note corresponding to your loan on the Note
Trader platform, and that we may display updated information from your credit
report, as well as information about the payment history and status of your
loan, in any such listing.

Listings displayed on either platform may also include any information we ask
you to provide, including, without limitation, your self-reported occupation,
employment status and range of income. You authorize us to verify your
residence, income, employment and any other information you provide in
connection with a listing or your registration as a borrower, and you agree that
we may contact third parties to verify information you provide. If any such
information changes after you submit a listing but before the listing expires,
you must either (i) promptly notify us of the change, or (ii) if the listing was
allocated to the Note Channel or Loan Channel A, withdraw your listing.

In creating your listing, or posting content on your Prosper member web page or
anywhere else on Prosper's website, you may not include (i) any personally
identifiable information, including, without limitation, your name, address,
phone number, email address, Social Security number, driver's license number,
bank account number or credit card number, (ii) any information that reveals
your race, color, religion, national origin, sex, marital status, age, sexual
orientation, military status, source of income, or plans for having a family,
and (iii) any information that is inconsistent with your obligations to refrain
from engaging in any Prohibited Activities (as defined below) (any information
of the type described in parts (i), (ii) or (iii) being, "Prohibited
Information"). We may take remedial action with respect to any Prohibited
Information you post on Prosper's web site, including without limitation
canceling any listing containing Prohibited Information or deleting or modifying
all or any portion of a listing description or other content that contains
Prohibited Information; provided, however, that we are under no obligation to
take any such action, and any posting of Prohibited Information by you on
Prosper's web site is done solely at your own risk.

2-12

--------------------------------------------------------------------------------

 

Lis ting s  Allocated  to  the  Note  C hannel. If you are a member of a Prosper
group when your listing is posted to our website, the listing will also identify
your group. You do not have to be a member of a group. You may also create a
network of Prosper friends, and if one or more of your Prosper friends or your
fellow group members commits to help fund your listing, your listing will
reflect that the commitment was made by a fellow group member or a Prosper
friend. Your Prosper friends who commit to help fund your listing may also write
a recommendation that will be displayed in your listing. Prosper friends do not
guarantee payments on your loan, and commitments to help fund your listing or
recommendations of your listing from your Prosper friends do not obligate the
individual making the commitment or recommendation to guarantee or make any
payments on your loan.

Any person who visits the Prosper website will be able to view your listing and
see your Prosper Rating as well as certain information about the loan you have
requested; provided, however, that information from your credit report will only
be viewable by lender members.

We may elect in our sole discretion to give you a partial funding option, which
means your loan will be funded if it receives commitments totaling less than the
full amount of your requested loan but equal to or exceeding 70% of that amount
(subject to the loan size minimum). Each loan listing related to a borrower who
was offered the partial funding option will indicate the minimum amount required
for the loan to fund. The current percentage

threshold for partial funding is 70%, but we may change that threshold from time
to time. Any such change will only affect listings created after the change is
made.

Duration  of  Listings.  A listing will expire on the earlier of (a) the first
day in which it has received commitments equal to the full amount of the loan
requested or (b) if allocated to the Note Channel, 14 days after being posted,
unless the listing is withdrawn by you or cancelled by us prior to either of
those events. If a listing is allocated to Loan Channel A and does not receive
commitments sufficient to fund within one (1) hour of being posted, it will
automatically be reallocated to the Note Channel.

WITHDRAWAL OF LISTINGS . YOU HAVE THE RIGHT TO WITHDRAW YOUR LISTING AT ANY TIME
PRIOR TO THE EXPIRATION OF THE LISTING PERIOD AS DESCRIBED ABOVE. AFTER THE
LISTING PERIOD EXPIRES, YOU WILL NO LONGER HAVE THE RIGHT TO WITHDRAW YOUR
LISTING. IF A LOAN IS MADE TO YOU, YOU DO NOT HAVE ANY RIGHT TO RESCIND THE
LOAN.

If you elect to withdraw your listing, you may (but are not required to) submit
a new listing containing the updated information. We reserve the right, in our
sole discretion, to limit the number of listings you submit or attempt to submit
through the platform.

Additional  Loans . The guidelines and eligibility requirements for additional
loans are posted on the Prosper website and are subject to change by us in our
sole discretion at any time without notice. Subject to these requirements, you
may have up to two loans outstanding at any one time, provided that the
aggregate outstanding principal balance of your loans does not exceed the
maximum loan amount then in effect. You may not submit a listing for a second
loan unless you meet the eligibility requirements then in effect as of the date
of such submission.

Prohibited Activities. You agree that you will not, in connection with any
listings, lender commitments, loans or other transactions involving or
potentially involving Prosper or WebBank, (i) make any false, misleading or
deceptive statements or omissions of material fact; (ii) misrepresent your
identity, or describe, present or portray yourself as a person other than
yourself; (iii) give to or receive from, or offer or agree to give to or receive
from, any Prosper lender or other person any fee, bonus, additional interest,
kickback or thing of value of any kind, including in exchange for such person's
commitment, recommendation, or offer or agreement to recommend or make a
commitment with respect to your listing; and (iv) represent yourself to any
person as a director, officer or employee of Prosper, PMI or WebBank, unless you
are such director, officer or employee.

4. Right to Verify Information and Cancel Funding.

a. We reserve the right to verify the accuracy of all information provided by
borrowers, lenders and group leaders in connection with listings, lender
commitments and loans. We also reserve the right to determine in our sole
discretion whether a registered user is using, or has used, the Prosper website
illegally or in violation of any order, writ, injunction or decree of any court
or governmental instrumentality, for purposes of fraud or deception, or
otherwise in a manner inconsistent with the Prosper Terms and Conditions or any
agreement between Prosper or WebBank and such user. We may conduct our review at
any time - before, during or after the submission of a listing, or before or
after the funding of a loan. You agree to respond promptly to our requests for
information in connection with any such review by us.

3-12

--------------------------------------------------------------------------------

 

b. In the event we determine, prior to funding a loan, that a listing, or a
lender commitment for the listing, contains materially inaccurate information
(including but not limited to unintended inaccuracies, inaccuracies resulting
from errors by us, or inaccuracies resulting from changes in the borrower's
income, residence or credit profile between the date a listing is submitted and
the date the listing is to be funded) or was submitted illegally, in violation
of any order, writ, injunction or decree of any court or governmental
instrumentality, for purposes of fraud or deception, or otherwise in a manner
inconsistent with the Prosper Terms and Conditions or any member agreement, we
may refuse to accept the listing or, if the listing has already been accepted,
remove the listing from the platform and cancel all lender commitments with
respect to the listing.

c. When a listing receives commitments equal to or exceeding the minimum amount
required for the loan to fund, we may conduct a "pre-funding"  review prior to
funding the loan. Loan funding occurs when loan proceeds are disbursed to or at
the direction of the borrower. We may, at any time and in our sole discretion,
delay funding of a loan (i) in order to enable us to verify the accuracy of
information provided by borrowers, lenders and group leaders in connection with
the listing or lender commitments made with respect to the listing; (ii) to
determine whether there are any irregularities with respect to the listing or
the lender commitments; or (iii) if we become aware of information concerning
the borrower member or the listing during our pre-funding review, as a result of
which we determine, in our sole discretion, that the likelihood of the borrower
not making payments on the loan is materially greater than would be expected
based on the assigned Prosper Rating. We may cancel or proceed with funding the
loan, depending on the results of our pre-funding review. If funding is
cancelled, the listing will be removed from the platform and all lender
commitments against the listing will be cancelled. In the event we cancel
funding of a loan, we will notify the borrower, group leader (if any), and all
lenders who made commitments with respect to the listing of such cancellation.

5. Matching of Lender Commitments and Listings; Loan Funding.

a. If your listing is allocated to the Note Channel, Prosper lender members will
be able to view your listing and commit funds to purchase Notes issued by
Prosper, the payments on which will be dependent on payments Prosper receives
from you on your loan. In other words, the Prosper lenders who committed funds
will receive payments on their Notes only to the extent you make payments on
your loan. If your listing is allocated to Loan Channel A or Loan Channel B,
Prosper lender members will commit funds to purchase from Prosper a promissory
note evidencing the loan made by WebBank to you.

b. A match of your listing with one or more lender commitments equal to or
exceeding the minimum amount required for the loan to fund, will result in a
loan from WebBank to you, subject to our right to verify information as
described above. The loan will be evidenced by a Promissory Note in the form set
forth on the attached Exhibit A. Depending on the loan product you receive, loan
proceeds are disbursed into your designated deposit account orthey are paid
directly to a merchant in satisfaction of your purchase of goods and/or services
from that merchant. The loan will be sold by WebBank to Prosper, and Prosper or
its agents will service the loan. If your listing was allocated to Loan Channel
A or Loan Channel B, Prosper will sell the loan to one of its lender members,
but Prosper will continue to service the loan.

c. We do not warrant or guaranty that your listing will be matched with any
lender commitments. Your listing must receive one or more lender commitments
equal to or exceeding the minimum amount required for the loan to fund in order
for a loan to be made.

d. To safeguard your privacy rights, your name and address will not be included
in your listing. Only your Prosper screen name will appear on your listing, and
only the screen name of the lenders will appear with lender commitments.

6. Compensation. If you receive a loan, you must pay WebBank a non-refundable
origination fee. The amount of the estimated origination fee is stated in the
disclosures provided to you at the time you apply. This amount will decline if
you've been offered a partial funding option and your loan is not 100% funded.
Notwithstanding the foregoing, no amount of the finally determined fee is
refundable. The finally determined fee will be stated in your  Truth in Lending
disclosure. This fee will be deducted from your loan proceeds, so the loan
proceeds delivered to you or at your direction will be less than the full amount
of your issued loan. You acknowledge that the origination fee will be considered
part of the principal on your loan and is subject to the accrual of interest.

7. Making Your Loan Payments. At the time you register as a borrower, you must
provide your deposit account information to facilitate transfers of funds to and
from your deposit account. You agree to make your loan payments by automated
withdrawals from your designated account, or by the use of bank drafts drawn on
your designated account. At the time you create your listing, you will be asked
to choose the method of making your loan payments, and your loan payments will
be made by the payment method you choose. Prosper or its agents will act as the
servicer for all loans you obtain through the platform, and all communications
regarding your loan must be made to Prosper or its agents.

8. Group Membership. Groups on Prosper may be rated according to the collective
payment performance of the group's members. Therefore, if you are a member of a
group, your failure to make loan payments when due, or the failure of another
group member to make loan payments when due, may have a negative effect on your
group's rating.

4-12

--------------------------------------------------------------------------------

 

9. Collection & Reporting of Delinquent Loans. In the event you do not make your
loan payments on time, WebBank or any subsequent owner of the loan will have all
remedies authorized or permitted by the Promissory Note and applicable law. In
addition, if you fail to make timely payments on your loan, your loan may be
referred to a collection agency for collection. Prosper or its agents may report
loan payment delinquencies in excess of thirty (30) days to one or more credit
reporting agencies in accordance with applicable law. Subject to limitations of
applicable law, you authorize and agree that Prosper, its agents or a collection
agency may contact you at any or all of the telephone numbers you provide to us
at or after registration, or any of your other telephone numbers.

10. No Guarantee. NEITHER PROSPER NOR WEBBANK WARRANTS OR GUARANTEES (1) THAT
YOUR LISTING WILL BE MATCHED WITH ANY LENDER COMMITMENTS, OR (2) THAT YOU WILL
RECEIVE A LOAN AS A RESULT OF SUBMITTING A LISTING.

11. Restrictions on Use. You are not authorized or permitted to use the Prosper
website to obtain, or attempt to obtain, a loan for someone other than yourself.
You are not authorized or permitted to use the Prosper website to obtain, or
attempt to obtain, a loan for the purpose of (i) buying, carrying or trading in
securities or for the purpose of buying or carrying any part of an investment
contract security, or (ii) paying for postsecondary educational expenses (i.e.,
tuition, fees, required equipment or supplies, or room and board) at a
college/university/vocational school, as the term "postsecondary educational
expenses" is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46(b)(3), and you warrant, represent and agree that you will not
use the proceeds of any loan for such purposes. You must be an owner of the
deposit account you designate for electronic transfers of funds, with authority
to direct that loan payments be made from the account. Your designated account
will be the account from which loan payments will be made. Although you are
registering as a borrower, you may also register and participate on the platform
as a lender or as a group leader. If you participate on the platform as a
lender, any amounts in your Prosper funding account are subject to set-off
against any delinquent amounts owing on any loans you obtain as a Prosper
borrower. You will not receive further notice in advance of our exercising our
right to set-off amounts in your Prosper funding account against any delinquent
amounts owing on any loans you obtain. If you obtain a loan and fail to pay your
loan in full, whether due to default, bankruptcy or other reasons, you will not
be eligible to submit any further listings or re-register with Prosper as a
borrower, lender or group leader. We may in our sole discretion, with or without
cause and with or without notice, restrict your access to the Prosper website or
platform.

12. Authority. You warrant and represent that you have the legal competence and
capacity to execute and perform this Agreement.

13. Termination of Registration. Prosper may, in its sole discretion, with or
without cause, terminate this Agreement at any time by giving you notice as
provided below. In addition, upon our determination that you committed fraud or
made a material misrepresentation in connection with a listing, lender
commitment or loan, performed any prohibited activity, or otherwise failed to
abide by the terms of this Agreement or the Prosper Terms and Conditions, we
may, in our sole discretion, immediately and without notice, take one or more of
the following actions: (i) terminate or suspend your right to submit listings or
otherwise participate on the platform; or (ii) terminate this Agreement and your
registration with Prosper. Upon termination of this Agreement and your
registration with Prosper, any listings you have submitted through the platform
shall be cancelled, and will be removed from the platform immediately. Any loans
you obtain prior to the effective date of termination resulting from listings
you had placed on the platform shall remain in full  force and effect in
accordance with their terms.

14. Prosper's Right to Modify Terms. Prosper has the right to change any term or
provision of this Agreement or the Prosper Terms and Conditions. Prosper will
give you notice of material changes to this Agreement, or the Prosper Terms and
Conditions, in the manner set forth in Section 16. You authorize us to correct
obvious clerical errors appearing in information you provide to us, without
notice to you, although we expressly undertake no obligation to identify or
correct such errors. This Agreement, along with the Prosper Terms and
Conditions, represents the entire agreement between you and Prosper regarding
your participation as a borrower on the platform, and supersedes all prior or
contemporaneous communications, promises and proposals, whether oral, written or
electronic, between you and Prosper with respect to your involvement as a
borrower on the platform.

15. Member Web Page Display and Content. You may, but are not required to,
maintain a "Prosper member web page" on the Prosper website, where you can post
content, logos or links to websites. If you elect to do so, you authorize us to
display on the Prosper website all such material you provide. Any material you
display on your member page must conform to the Prosper Terms and Conditions,
and material you display or link to must not (i) infringe on Prosper's or any
third party's copyright, patent, trademark, trade secret or other proprietary
rights or right of publicity or privacy; (ii) violate any applicable law,
statute, ordinance or regulation; (iii) be defamatory or libelous; (iv) be lewd,
hateful, violent, pornographic or obscene; (v) violate any laws regarding unfair
competition, anti-discrimination or false advertising; (vi) promote violence or
contain hate speech; or (vii) contain viruses, trojan horses, worms, time bombs,
cancelbots or other similar harmful or deleterious programming routines. You may
not include or display any personally identifying information of any Prosper
member on your Prosper member web page or elsewhere on the Prosper website,
including, without limitation,  any Prosper member's name, address, phone
number, email address, Social Security number, driver's license number, bank
account number or credit card number.

5-12

--------------------------------------------------------------------------------

 

16. Notices. All notices and other communications hereunder shall be given by
email to your registered email address or will be posted on the Prosper website,
and shall be deemed to have been duly given and effective upon transmission or
posting. You can contact us by sending an email to support@prosper.com. You
agree to notify Prosper if your registered email address changes, and you agree
to update your registered residence address, mailing address and telephone
number on the Prosper website if any of those items changes.

17. No Warranties. EXCEPT FOR THE REPRESENTATIONS CONTAINED IN THIS AGREEMENT,
PROSPER DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES TO YOU OR ANY OTHER
PARTY WITH REGARD TO YOUR USE OF THE PROSPER WEBSITE OR THE PLATFORM, INCLUDING,
BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

18. Limitation on Liability. IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE
LIABLE TO ANY OTHER PARTY FOR ANY LOST PROFITS OR SPECIAL, EXEMPLARY,
CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHERMORE, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO ANY
OTHER PARTY REGARDING THE EFFECT THAT THE AGREEMENT MAY HAVE UPON THE FOREIGN,
FEDERAL, STATE OR LOCAL TAX LIABILITY OF THE OTHER.

19. Miscellaneous. You may not assign, transfer, sublicense or otherwise
delegate your rights under this Agreement to another person without  Prosper's
prior written consent. Prosper may assign this Agreement at any time without
your permission, unless prohibited by applicable law. Any such assignment,
transfer, sublicense or delegation in violation of this Section shall be null
and void. This Agreement shall be governed by federal law and, to the extent
that state law applies, the laws of the State of Utah. Any waiver of a breach of
any provision of this Agreement will not be a waiver of anyother breach. Failure
or delay by either party to enforce any term or condition of this Agreement will
not constitute a waiver of such term or condition. If any part of this Agreement
is determined to be invalid or unenforceable under applicable law, then the
invalid or unenforceable provision will be deemed superseded by a valid
enforceable provision that most closely matches the intent of the original
provision, and the remainder of the Agreement shall continue in effect. WebBank
is not a party to this Agreement, but you agree that WebBank is a third-party
beneficiary and is entitled to rely on the provisions of this Agreement,
including without limitation your representations, covenants and agreements
herein. There are no third party beneficiaries to this Agreement other than
WebBank.

20. Performance by Prosper and WebBank. You acknowledge and agree that any
obligations of or actions by Prosper under this Agreement may be performed by
PMI on behalf of Prosper in PMI's capacity as servicer or agent of Prosper under
any administrative services or similar agreement entered into between PMI and
Prosper pursuant to which Prosper appoints PMI as servicer or agent to provide
administrative, management, servicing or other services to Prosper. You also
acknowledge and agree that any obligations of or actions by WebBank under this
Agreement may be performed by PMI  on behalf of WebBank in PMI's capacity as
agent of WebBank under any loan program or similar agreement entered into
between PMI and WebBank pursuant to which WebBank appoints PMI as agent to
provide services to WebBank.

21. Separate Entities. Notwithstanding Section 20, you acknowledge and agree
that Prosper, WebBank and PMI are separate legal entities and that neither
entity has guaranteed the performance by the other entity of its obligations
hereunder.

22. Arbitration. RESOLUTION OF DISPUTES: YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
PROVISION CAREFULLY, AND UNDERSTAND THAT IT LIMITS YOUR RIGHTS IN THE EVENT OF A
DISPUTE BETWEEN YOU AND US. YOU UNDERSTAND THAT YOU HAVE THE RIGHT TO REJECT
THIS PROVISION, AS PROVIDED IN PARAGRAPH (i) BELOW.

(a) In this Resolution of Disputes provision:

(i) "You" and "your" mean the individual entering into this Agreement, as well
as any person claiming through such individual;

(ii) "We" and "us" mean WebBank, and Prosper Funding LLC and each of their
respective parents, subsidiaries, affiliates, predecessors, successors, and
assigns, as well as the officers, directors, and employees of each of them;

(iii) "Claim" means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Note or the relationship between us and you (including claims arising
prior to or after the date of the Agreement, and claims that are currently the
subject of purported class action litigation in which you are not a member of a
certified class), and includes claims that are brought as counterclaims, cross
claims, third party claims or otherwise, as well as disputes about the validity
or enforceability of this Agreement or the validity or enforceability of this
Section 22.

6-12

--------------------------------------------------------------------------------

 

(b) Any Claim shall be resolved, upon the election of either us or you, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed ("Rules"). Any arbitration under this Agreement will
take place on an individual basis; class arbitrations and class actions are not
permitted. If you file a claim, you may choose the administrator;if we file a
claim, we may choose the administrator, but we agree to change to the other
permitted administrator at your request (assuming that the other administrator
is available). You can obtain the Rules and other information about initiating
arbitration by contacting the American Arbitration Association at 1633 Broadway,
10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or by contacting
JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949) 224-1810,
www.jamsadr.com. The address for serving any arbitration demand or claim on us
is Prosper Marketplace, Inc., 221 Main  Street, Suite 300, San Francisco, CA
94105, Attention: Compliance.

(c) Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years' experience. We agree not to
invoke our right to elect arbitration of an individual Claim filed by you in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.

(d) We will pay all filing and administration fees charged by the administrator
and arbitrator fees up to $1,000, and we will consider your request to pay any
additional arbitration costs. If an arbitrator issues an award in our favor, you
will not be required to reimburse us for any fees we have previously paid to the
administrator or for which we are responsible. If you receive an award from the
arbitrator, we will reimburse you for any fees paid by you to the administrator
or arbitrator. Each party shall bear its own attorney's, expert's and witness
fees, which shall not be considered costs of arbitration; however, if a statute
gives you the right to recover these fees, or fees paid to the administrator or
arbitrator, then these statutory rights will apply in arbitration.

(e) Any in-person arbitration hearing will be held in the city with the federal
district court closest to your residence, or in such other location as you and
we may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator's
award. The arbitrator's decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will reconsider de novo any aspect of the
appealed award. The panel's decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal's cost, regardless of its outcome. However,
we will consider any reasonable written request by you for us to bear the cost.

(f)YOU AND WE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and we agree
otherwise in writing, the arbitrator may not consolidate more than one person's
claims. The arbitrator shall have no power to arbitrate any Claims on a class
action basis or Claims brought in a purported representative capacity on behalf
of the general public, other borrowers, or other persons similarly situated. The
validity and effect of this paragraph (f) shall be determined exclusively by a
court, and not by the administrator or any arbitrator.

(g) If any portion of this Section 22 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 22 is deemed invalid or unenforceable in whole
or in part, then this entire Section 22 shall be deemed invalid and
unenforceable. The terms of this Section 22 will prevail if there is any
conflict between the Rules and this section.

(h) YOU AND WE AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND WE ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).

(i) You understand that you may reject the provisions of this Section 22, in
which case neither us nor you will have the right to elect arbitration.
Rejection of this Section 20 will not affect the remaining parts of this
Agreement. To reject this Section 22, you must send us written notice of your
rejection within 30 days after the date that this Agreement was made. You must
include your name, address, and account number. The notice of rejection must be
mailed to Prosper Marketplace, Inc., 221 Main Street, Suite 300, San Francisco,
CA 94105, Attention: Legal Department. This is the only way that you can reject
this Section 22.

(j) You and we acknowledge and agree that the arbitration agreement set forth in
this Section 22 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 22. This Section 22 shall survive the termination of
this Agreement.

7-12

--------------------------------------------------------------------------------

 

23. Electronic Transactions. THIS AGREEMENT INCLUDES YOUR EXPRESS CONSENT TO
ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE
SECTION ENTITLED "CONSENT TO DOING BUSINESS ELECTRONICALLY" AS DISCLOSED IN OUR
TERMS OF USE ON OUR WEBSITE, THE TERMS AND CONDITIONS OF WHICH ARE EXPRESSLY
INCORPORATED HEREIN IN THEIR ENTIRETY. YOU EXPRESSLY AGREE THAT EACH OF (A) THIS
AGREEMENT AND (B) ANY PROMISSORY NOTE WE SIGN ON YOUR BEHALF IN THE FORM SET
FORTH ON THE ATTACHED EXHIBIT A, MAY COMPRISE A "TRANSFERABLE RECORD" FOR ALL
PURPOSES UNDER THE ELECTRONIC  SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT
AND THE UNIFORM ELECTRONIC TRANSACTIONS ACT.

24. Power of Attorney. IF YOUR LISTING RECEIVES SUFFICIENT LENDER COMMITMENTS TO
FUND, AND YOU DO NOT WITHDRAW YOUR LISTING PRIOR TO EXPIRATION OF THE LISTING
PERIOD, YOU HEREBY AUTHORIZE EACH OF PROSPER AND PMI TO ACT AS YOUR
ATTORNEY-IN-FACT TO EXECUTE A PROMISSORY NOTE ON YOUR BEHALF IN THE FORM SET
FORTH ON THE ATTACHED EXHIBIT A IN FAVOR OF WEBBANK AND TO APPOINT A REGISTRAR
(WHO MAY BE PROSPER OR PMI) TO MAINTAIN A REGISTER IN WHICH SUCH REGISTRAR WILL
MAKE BOOK ENTRY NOTATIONS IDENTIFYING THE OWNER OF SUCH PROMISSORY NOTE, IT'S
ADDRESS AND ITS PAYMENT INSTRUCTIONS.

 

EXHIBIT A

PROMISSORY

NOTE

Borrower Address:                            

1. Promise to Pay. In return for a loan I have received, I promise to pay
WebBank, a Utah-chartered Industrial Bank ("you") the principal sum of
     Dollars ($     ), together with interest thereon commencing on the date of
funding at the rate of      percent ( %) per annum simple interest. I understand
that references in this Promissory Note ("Note") to you shall also include any
person to whom you transfer this Note.

2. Payments. This Note is payable in monthly installments of $     each,
consisting of principal and interest, commencing on the      day of     , and
continuing until the final payment date of          , which is the maturity date
of this Note. The final payment shall consist of the then remaining principal,
unpaid accrued interest and other charges due under this Note. All payments will
be applied first to any unpaid fees incurred as a result of failed automated
payments or returned bank drafts or checks, as provided in Paragraph 11; then to
any charges for making payments other than as provided in this Note; then to any
late charges then due; then to any interest then due; and then to principal. No
unpaid interest or charges will be added to principal.

3. Interest. Interest will be charged on unpaid principal until the full amount
of principal has been paid. Interest under this Note will accrue daily, on the
basis of a 365-day year. If payments are made on time, my final payment will be
in the amount of a regular monthly payment. Because of the daily accrual of
interest and the effect of rounding, my final payment may be more or less than
my regular payment. I acknowledge that, if I make my payments after the
scheduled due date, this Note will not amortize as originally scheduled, which
may result in a substantially higher final payment amount. The interest rate I
will pay will be the rate I will pay both before and after any default.

4. Late Charge. If the full amount of any monthly payment is not made by the end
of fifteen (15) calendar days after its due date, I will pay you a late charge
of      . I will pay this late charge promptly but only once on each late
payment.

5. Waiver of Defenses. Except as otherwise provided in this Note, you are not
responsible or liable to me for the quality, safety, legality, or any other
aspect of any property or services purchased with the proceeds of my loan. If I
have a dispute with any person from whom I have purchased such property or
services, I agree to settle the dispute directly with that person.

6. Certification; Exception to Waiver. I certify that the proceeds of my loan
will not be applied in whole or in part to postsecondary educational expenses
(i.e., tuition, fees, required equipment or supplies, or room and board) at a
college/university/vocational school, as the term "postsecondary educational
expenses" is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46 (b)(3). I further certify that, to my knowledge, the proceeds
of my loan will not be applied in whole or part to purchase property or services
from any person to whom any interest in this Note may be assigned. If,
notwithstanding the preceding sentence, any person from whom I have purchased
such property acquires any interest in this Note, then Paragraph 5 will not
apply to the extent of that person's interest, even if that person later assigns
that person's interest to another person.

8-12

--------------------------------------------------------------------------------

 

7. Method of Payment. I will pay the principal, interest, and any late charges
or other fees on this Note when due. Those amounts are called  "payments" in
this Note. To ensure that my payments are processed in a timely and efficient
manner, you have given me the choice of making my monthly payments (i) by
automated withdrawal from an account that I designate using an automated
clearinghouse (ACH) or other electronic fund transfer, or (ii) by bank drafts
drawn by you on my behalf on my account each month; and I have chosen one of
these methods. If I close my account or if my account changes or is otherwise
inaccessible such that you are unable to withdraw my payments from that account
or draw bank drafts on the account, I will notify you at least three (3) days
prior to any such closure, change or inaccessibility of my account, and
authorize you to withdraw my payments from, or draw bank drafts on, another
account that I designate.

With regard to payments made by automatic withdrawals from my account, I have
the right to (i) stop payment of a preauthorized automatic withdrawal, or (ii)
revoke my prior authorization for automatic withdrawals with regard to all
further payments under this Note, by notifying the financial institution where
my account is held, orally or in writing at least three (3) business days before
the scheduled date of the transfer. I agree to notify you orally or in writing,
at least three (3) business days before the scheduled date of the transfer, of
the exercise of my right to stop a payment or to revoke my prior authorization
for further automatic withdrawals.

8. Default and Remedies. If I fail to make any payment when due in the manner
required by Paragraph 7, I will be in default and you may at your

option accelerate the maturity of this Note and declare all principal, interest
and other charges due under this Note immediately due and payable. If you
exercise the remedy of acceleration you will give me at least thirty (30) days
prior notice of acceleration.

9. Prepayments. I may prepay this Note in full or in part at any time without
penalty.

10. Waivers. You may accept late payments or partial payments, even though
marked "paid in full," without losing any rights under this Note, and you may
delay enforcing any of your rights under this Note without losing them. You do
not have to (a) demand payment of amounts due (known as "presentment"), (b) give
notice that amounts due have not been paid (known as "notice of dishonor"), or
(c) obtain an official certification of nonpayment (known as "protest"). I
hereby waive presentment, notice of dishonor and protest. Even if, at a time
when I am in default, you do not require me to pay immediately in full as
described above, you will still have the right to do so if I am in default at a
later time. Neither your failure to exercise any of your rights, nor your delay
in enforcing or exercising any of your rights, will waive those rights.
Furthermore, if you waive any right under this Note on one occasion, that waiver
will not operate as a waiver as to any other occasion.

11. Insufficient Funds Charge. If I attempt to make a payment, whether by
automated withdrawal from my designated account or by other means, and the
payment cannot be made due to (i) insufficient funds in my account, (ii) the
closure, change or inaccessibility of my account without my having notified you
as provided in Paragraph 7, or (iii) for any other reason (other than an error
by you), I will pay you an additional fee of $      for each returned or failed
automated withdrawal, bank draft or other item, unless prohibited by applicable
law.

12. Attorneys' Fees. To the extent permitted by law, I am liable to you for your
legal costs if you refer collection of my loan to a lawyer who is not your
salaried employee. These costs may include reasonable attorneys' fees as well as
costs and expenses of any legal action.

13. Loan Charges. If a law that applies to my loan and sets maximum loan charges
is finally interpreted so that the interest or other loan charges collected or
to be collected in connection with my loan exceed the permitted limits, then:
(a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from me that
exceeded permitted limits will be refunded to me. You may choose to make this
refund by reducing the principal I owe under this Note or by making a direct
payment to me.

14. Assignment. I may not assign any of my obligations under this Note without
your written permission. You do not have to give me your permission. You may
assign this Note at any time without my permission. Unless prohibited by
applicable law, you may do so without telling me. My obligations under this Note
apply to all of my heirs and permitted assigns. Your rights under this Note
apply to each of your successors and assigns.

15. Notices. All notices and other communications hereunder shall be given in
writing and shall be deemed to have been duly given and effective (i) upon
receipt, if delivered in person or by facsimile, email or other electronic
transmission, or (ii) one day after deposit prepaid for overnight delivery with
a national overnight express delivery service. Except as expressly provided
otherwise in this Note, notices to me may be addressed to my registered email
address or to my address set forth above unless I provide you with a different
address for notice by giving notice pursuant to this Paragraph, and notices to
you must be addressed to WebBank at support@prosper.com or c/o Prosper
Marketplace, Inc., 221 Main Street, Suite 300, San Francisco, CA 94105,
Attention: Legal Department.

9-12

--------------------------------------------------------------------------------

 

16. Governing Law. This Note is governed by federal law and, to the extent that
state law applies, the laws of the State of Utah.

17. Miscellaneous. No provision of this Note shall be modified or limited except
by a written agreement signed by both you and me. The unenforceability of any
provision of this Note shall not affect the enforceability or validity of any
other provision of this Note.

18. Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY,
AND UNDERSTAND THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU
AND ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION, AS PROVIDED
IN PARAGRAPH (i) BELOW.

(a) In this Resolution of Disputes provision:

(i) "I," "me" and "my" mean the promisor under this Note, as well as any person
claiming through such promisor;

(ii) "You" and "your" mean WebBank, any person servicing this Note for WebBank,
any subsequent holders of this Note or any interest in this Note, any person
servicing this Note for such subsequent holder of this Note, and each of their
respective parents, subsidiaries, affiliates, predecessors, successors, and
assigns, as well as the officers, directors, and employees of each of them; and

(iii) "Claim" means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Note or the relationship between you and me (including claims arising
prior to or after the date of the Note, and claims that are currently the
subject of purported class action litigation in which I am not a member of a
certified class), and includes claims that are brought as counterclaims, cross
claims, third party claims or otherwise, as well as disputes about the validity
or enforceability of this Note or the validity or enforceability of this Section
18.

(b) Any Claim shall be resolved, upon the election of either you or me, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed ("Rules"). Any arbitration under this arbitration
agreement will take place on an individual basis; class arbitrations and class
actions are not permitted. If I file a claim, I may choose the administrator; if
you file a claim, you may choose the administrator, but you agree to change to
the other permitted administrator at my request (assuming that the other
administrator is available). I can obtain the Rules and other information about
initiating arbitration by contacting the American Arbitration Association at
1633 Broadway, 10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or
by contacting JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949)
224-1810, www.jamsadr.com. Your address for serving any arbitration demand or
claim is WebBank, c/o Prosper Marketplace, Inc., 221 Main Street, Suite 300,
15th Floor, San Francisco, CA 94105, Attention: Legal Department.

(c) Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years' experience. You agree not to
invoke your right to elect arbitration of an individual Claim filed by me in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.

(d) You will pay all filing and administration fees charged by the administrator
and arbitrator fees up to $1,000, and you will consider my request to pay any
additional arbitration costs. If an arbitrator issues an award in your favor, I
will not be required to reimburse you for any fees you have previously paid to
the administrator or for which you are responsible. If I receive an award from
the arbitrator, you will reimburse me for any fees paid by me to the
administrator or arbitrator. Each party shall bear its own attorney's, expert's
and witness fees, which shall not be considered costs of arbitration; however,
if a statute gives me the right to recover these fees, or fees paid to the
administrator or arbitrator, then these statutory rights will apply in
arbitration.

(e) Any in-person arbitration hearing will be held in the city with the federal
district court closest to my residence, or in such other location as you and we
may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator's
award. The arbitrator's decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will reconsider de novo any aspect of the
appealed award. The panel's decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal's cost, regardless of its outcome. However,
you will consider any reasonable written request by me for you to bear the cost.

10-12

--------------------------------------------------------------------------------

 

(f) YOU AND I AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF ORCLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and I agree
otherwise in writing, the arbitrator may not consolidate more than one person's
claims. The arbitrator shall have no power to arbitrate any Claims on a class
action basis or Claims brought in a purported representative capacity on behalf
of the general public, other borrowers, or other persons similarly situated. The
validity and effect of this paragraph (f) shall be determined exclusively by a
court, and not by the administrator or any arbitrator.

(g) If any portion of this Section 18 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 18 is deemed invalid or unenforceable in whole
or in part, then this entire Section 18 shall be deemed invalid and
unenforceable. The terms of this Section 18 will prevail if there is any
conflict between the Rules and this section.

(h) YOU AND I AGREE THAT, BY ENTERING INTO THIS NOTE, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND I ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).

(i) I understand that I may reject the provisions of this Section 18, in which
case neither you nor I will have the right to elect arbitration. Rejection of
this Section 18 will not affect the remaining parts of this Note. To reject this
Section 18, I must send you written notice of my rejection within 30 days after
the date that this Note was made. I must include my name, address, and account
number. The notice of rejection must be mailed to WebBank, c/o Prosper
Marketplace, Inc., 221 Main Street, Suite 300, San Francisco, CA 94105,
Attention: Legal Department. This is the only way that I can reject this Section
18.

(j) You and I acknowledge and agree that the arbitration agreement set forth in
this Section 18 is made pursuant to a transaction involving interstate commerce
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 18. This Section 18 shall survive the termination of
this Note and the repayment of any or all amounts borrowed thereunder.

19. Electronic Transactions. THIS NOTE INCLUDES YOUR EXPRESS CONSENT TO
ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE
SECTION ENTITLED "CONSENT TO DOING BUSINESS ELECTRONICALLY" AS DISCLOSED IN OUR
TERMS OF  USE ON OUR WEBSITE, THE TERMS AND CONDITIONS OF WHICH ARE EXPRESSLY
INCORPORATED HEREIN IN THEIR ENTIRETY. YOU EXPRESSLY AGREE THAT THIS NOTE MAY
COMPRISE A "TRANSFERABLE RECORD" FOR ALL PURPOSES UNDER THE ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT AND THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.

20. Registration of Note Owners. You have granted to Prosper Funding LLC and
Prosper Marketplace, Inc. powers of attorney to appoint themselves or a third
party as your authorized agent (in such capacity, the "Note Registrar") to
maintain a book-entry system for recording the beneficial owners of interests in
this Note (the "Note Owners"). If a Note Registrar is so appointed, the Note
Registrar shall maintain such a book-entry system, any transfer by a Note Owner
of its beneficial interest in this Note shall be effective only through the
book-entry system maintained by the Note Registrar. Any such appointment will be
made and any appointed Note Registrar may assign its duties as Note Registrar in
relation to this Note to any person acquiring 100% beneficial interest in this
Note without prior notice to you and without your prior consent.

By signing this Note, I acknowledge that I (i) have read and understand all
terms and conditions of this Note, (ii) agree to the terms set forth herein, and

(iii) acknowledge receipt of a completely filled-in copy of this Note. Date:
     

By: Prosper Marketplace, Inc.

Attorney-in-Fact for       [Borrower]

11-12

--------------------------------------------------------------------------------

 

(Signed Electronically)

Last Updated: August 29, 2013

Copyright © 2005-2015 Prosper Funding LLC. All rights reserved.

 

About Prosper Home How it Works About Us Blog Contact Us Stories Jobs

Invest Quick Invest Browse Listings Trade Notes Online Investing Performance
Peer-to-Peer Lending Financial Professionals

Personal Loans Loan Types How to Get a Loan Loan Rates and Fees

General Connections Affiliates Developers Site Map Help

Legal Privacy Policies Terms of Use Legal Agreements Legal Compliance Prospectus

 

Prosper Funding LLC. | 221 Main Street, Suite 300 | San Francisco, CA 94105 |
ContactUs | Privacy

Copyright © 2005 - 2014 Prosper Funding LLC. All rights reserved.

As of February 1, 2013, the Prosper marketplace was transferred by Prosper
Marketplace, Inc. to Prosper Funding LLC, a wholly-owned subsidiary of Prosper
Marketplace, Inc. From and after February 1, 2013 Prosper Funding LLC is the
sole obligor of Notes offered and secured by loans made through the Prosper
marketplace, including Notes originally issued by Prosper Marketplace, Inc.
prior to such transfer. Prosper Marketplace, Inc. continues to provide services
to Prosper Funding LLC relating to loan and  Note servicing, and may interact
with borrowers and investors in relation thereto as agent of Prosper Funding
LLC. Except where otherwise noted, throughout this website "Prosper" refers to
Prosper Funding LLC including acting directly or through its agents.

**All personal loans are made by WebBank, a Utah-chartered Industrial Bank,
Member FDIC. All Prosper personal loans are unsecured, fully amortized personal
loans.

Notes offered by Prospectus. Notes investors receive are dependent for payment
on personal loans to borrowers. Not FDIC-insured; Investments may lose value; No
Prosper or bank guarantee. Prosper does not verify all information provided by
borrowers in listings. Investors should review the prospectus before investing.

*Seasoned Return calculations represent historical performance data for the
Borrower Payment Dependent Notes ("Notes") issued and sold by Prosper since July
15, 2009. To be included in the calculations, Notes must be associated with a
borrower loan originated more than 10 months ago; this calculation uses loans
originated through May 31, 2012. Our research shows that Prosper Note returns
historically have shown increased stability after they've reached ten months of
age. For that reason, we provide "Seasoned Returns", defined as the Return for
Notes aged 10 months or more.

To calculate the Return, all payments received on borrower loans, net of
principal repayment, credit losses, and servicing costs for such loans, are
aggregated and then divided by the average daily amount of aggregate outstanding
principal. To annualize this cumulative return, it is divided by the
dollar-weighted average age of the loans in days and then multiplied by 365.

All calculations were made as of September 30th, 2013. Seasoned Return is not
necessarily indicative of the future performance on any Notes.

 

[g201504061231027372489.jpg]

 

12-12